       Case 3:21-cv-05145-RSM Document 22 Filed 04/12/21 Page 1 of 2




 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6
       USAA CASUALTY INSURANCE                          Case No. C21-05145-RSM
 7     COMPANY,
                                                        ORDER GRANTING STIPULATED
 8                             Plaintiff,               MOTION TO AMEND COMPLAINT
                       vs.
 9
       CARRIER CORPORATION, WHITE-
10     RODGERS, LENNAR
       CORPORATION, SOUND HEATING
11
       & AIR CONDITIONING, and DOE
12     ONE,
                               Defendants.
13

14
            The Court having received and reviewed the Stipulated Motion to Amend Complaint in
15

16   this action, along with all pleadings on file herein:

17          IT IS HEREBY ORDERED that the Stipulated Motion to Amend Complaint is

18   GRANTED.
19
            DATED this 12th day of April, 2021.
20

21

22

23
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
24

25

26
                                                                           GROTEFELD HOFFMANN
                                                                              324 S. Abernethy St.
                                                                              Portland, OR 97239
                                                                             Phone: (503) 384-2772
       Page 1 – ORDER GRANTING MOTION TO AMEND OF                            csmith@ghlaw-llp.com
                                                                            wpickett@ghlaw-llp.com
       Case 3:21-cv-05145-RSM Document 22 Filed 04/12/21 Page 2 of 2




 1                                     CERTIFICATE OF SERVICE

 2           I, the undersigned, certify and declare as follows:

 3           I am over the age of 18 years, and not a party to this action. My business address is 324

 4   SW Abernethy Street, Portland, OR 97239.

 5           On the date stated below, I caused to be served in the manner indicated, [PROPOSED]

 6   ORDER GRANTING MOTION TO AMEND on the parties involved addressed as follows:

 7
      W. Ward Morrison                               Lela Hollabaugh
 8    James E. Breitenbucher                         Shaundra Crumpton Manning
      Fox Rothschild LLP                             Bradley Arant Boult Cummings LLP
 9    1001 Fourth Ave., Suite 4500                   Roundabout Plaza
      Seattle, WA 98154                              1600 Division Street, Suite 700
      wmorrison@foxrothschild.com                    Nashville, TN 37203-2754
10    jbreitenbucher@foxrothschild.com               lhollabaugh@bradley.com
                                                     scrumpton@bradley.com
11    Attorneys for White-Rodgers
                                                     Attorneys for Carrier Corporation
12
      Timothy John Repass                            Eliot M. Harris
13    Wood Smith Henning & Berman LLP                Sydney Lynn Haller
      801 Kirkland Ave., Suite 100                   Williams Kastner & Gibbs
14    Kirkland, WA 98033                             Two Union Square
      trepass@wshblaw.com                            601 Union St., Ste. 4100
15                                                   Seattle, WA 98101
      Attorneys for Sound Heating & Air              eharris@williamskastner.com
16    Conditioning Inc.                              shaller@williamskastner.com

17                                                   Attorneys for Carrier Corporation

18
     by electronic mail via the ECF system of the United States District Court for the Western District
19
     of Washington at Tacoma.
20
             I certify and declare under penalty of perjury under the laws of the State of Washington
21
     that the foregoing is true and correct.
22

23
             Dated: April 12, 2021
24
                                                   /s/ Robert B. Williams
25                                                 Robert B. Williams, Paralegal
26


                                                                                GROTEFELD HOFFMANN
     PROOF OF SERVICE                                                              324 S. Abernethy St.
                                                                                   Portland, OR 97239
                                                                                  Phone: (503) 384-2772
                                                                                  csmith@ghlaw-llp.com
                                                                                 wpickett@ghlaw-llp.com
